United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 10-3617
                          ___________________________

                              United States of America

                               lllllllllllllllllllll Appellee

                                            v.

                                   Custodio Garcia

                              lllllllllllllllllllll Appellant
                                     ____________

                      Appeal from United States District Court
                        for the Western District of Missouri
                                  ____________

                           Submitted: September 18, 2012
                              Filed: October 29, 2012
                                   [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Custodio Garcia appeals his sentence for a drug-trafficking offense, arguing that
the district court1 should have applied the so-called "safety valve" provision, which


      1
        The Honorable Fernando J. Gaitan, Jr., Chief Judge of the United States
District Court for the Western District of Missouri.
allows a court to impose a prison sentence below the statutory minimum. See 18
U.S.C. § 3553(f). We affirm.

       Mr. Garcia pleaded guilty to conspiring to distribute methamphetamine,
cocaine, and marijuana, see 21 U.S.C. §§ 841(a)(1), 846, and to aiding and abetting
the possession of a firearm during that conspiracy, see 18 U.S.C. § 924(c)(1)(A). The
district court denied Mr. Garcia’s request to apply the safety valve, finding that he
"possess[ed] a firearm ... in connection with the [conspiracy] offense." See 18 U.S.C.
§ 3553(f)(2). Mr. Garcia argues that his possession of the gun was not in connection
with the conspiracy offense but rather was "coincidental" or "entirely unrelated" to his
drug trafficking crime.

        Mr. Garcia’s guilty plea is fatal to his contention. He pleaded guilty to violating
§ 924(c)(1)(A), which provides a statutory minimum sentence for persons who use or
carry a firearm "during and in relation to any ... drug trafficking crime" or who
possess a firearm "in furtherance of any such crime." We have held that "in relation
to," as used in this section, is "equivalent" to the "in connection with" formulation, as
used in U.S.S.G. § 2K2.1(b)(5), see United States v. Regans, 125 F.3d 685, 686 (8th
Cir. 1997), and we see no meaningful difference between the two formulations in the
circumstances before us. Though a defendant may also violate § 924(c)(1)(A) by
possessing a gun "in furtherance" of a drug-trafficking crime, possession "in relation
to" is subsumed within possession "in furtherance of," which requires a slightly higher
burden of proof. See United States v. Gamboa, 439 F.3d 796, 810 (8th Cir. 2006),
cert. denied, 549 U.S. 1042 (2006). We therefore conclude that Mr. Garcia, by
pleading guilty to the firearms offense, admitted that his possession of the gun was "in
relation to," and thus "in connection with" the drug offense, as that phrase is used in
§ 3553(f)(2), and his admission disqualified him from safety-valve relief.

      Affirmed.
                         ______________________________




                                           -2-